Title: From Alexander Hamilton to the Electors of the State of New York, [1 April 1789]
From: Hamilton, Alexander
To: Electors of the State of New York



[New York, April 1, 1789]

To the Independent and Patriotic Electors of the State of NewYork.
It is not long since we addressed you on the subject of the ensuing election of a chief magistrate, and communicated to you the proceedings, which had then taken place in this city in relation to it.
Within a few days past, there has appeared an address signed by Mr. Jonathan Lawrence, as the chairman of a committee, said to have been appointed at a meeting of a respectable number of freeholders, held in this city on the 9th inst. recommending to your support and re-election, the gentleman who at present fills the station of governor.
To a proceeding of this kind, on the part of the friends of that gentleman, no objection could have been made; were there not appearances of an intention to deceive the citizens of other parts of the state, with regard to the disposition and sentiments of the inhabitants of this city and county. That intention can perhaps not be inferred with clearness, from the formal proceedings of the meeting as published; though we are sorry to say, that there are even circumstances in them which afford grounds for the supposition. But there have appeared in the papers, publications, as from persons present at the meeting, which evidently indicate the uncandid design we have mentioned. These publications hold up the idea, that the ancient families, and respectable burghers of this city, are in favor of governor Clinton, and that none but strangers, adventurers and bankrupts are in opposition to him, than which no representation can be more insidious or more untrue. To this assertion we cannot forbear adding a remark on a glaring inconsistency in the conduct of some of the partizans of governor Clinton. In one breath they tell us, that the opposition to his re-election proceeds from the wealthy and the great; in another they insinuate, that it is chiefly instigated by the upstart and the desperate. How the case may truly stand in the other counties of the state, the inhabitants of each can best judge. We are greatly misinformed, however, if those who advocate the election of Judge Yates, in preference to that of Mr. Clinton, do not form, throughout the state, a respectable proportion of all classes of citizens, and peculiarly of those whose situation most exempts them from the suspicion of any sinister or interested byass. In this city, at least, we can confidently affirm, that the great body of the inhabitants of every description are of opinion that a change in the person of the chief magistrate is of great moment to the tranquility and welfare of the state, and that it is expedient and wise to support Judge Yates.
We cannot better satisfy you of the probability of the truth of this assertion, than by stating to you, on the one hand, the circumstances which have attended our appointment; and on the other, as far as they are known, those which have attended the appointment of the committee by whom you have been last addressed. In doing this, we fear not any contradiction, because we shall relate nothing but matters of public notoriety, and such as we persuade ourselves the gentlemen of the opposite committee will have too much regard to their own reputations to call in question.
Three successive mixed and numerous meetings of the inhabitants of this city, have concurred in the nomination of Judge Yates, and in the appointment of us to forward the success of that nomination. The first of these meetings was held on the 11th of February last. Of the intention of holding this meeting, besides free and unreserved verbal communications, a previous notification was fixed up in the coffee-house, a place of constant resort by the merchants in general. Some hundreds of respectable citizens of different classes attended, and were unanimous in the nomination of Judge Yates. Of this meeting Mr. Wm. Constable, a respectable merchant and freeholder, was chairman.
On the 23d of February, a second meeting was had upon like previous notification, considerably more numerous than the former. At this meeting, which was also a mixed one, the great body of the merchants were present. The original purpose of it was to nominate a representative of the district in Congress; but it was thought advisable to take the sense of this meeting also on the subject of the election for governor. The result was the same as at the former. It was agreed unanimously, or with not more than from six to twelve dissenting votes at the most, to support Judge Yates. Of this meeting Mr. Thomas Randal, an ancient and very respectable burgher, was chairman.
The third meeting was had on the 27th February.
The circumstances attending this meeting, afford conclusive evidence of the sense of this city. They were briefly these. Some persons dissatisfied, probably from various motives, with the nomination of the representative in Congress, made at the preceding meeting, called, through the channel of the newspapers, another meeting for the purpose of making a different nomination. At this meeting, several, if not all of those who compose the committee, of which Mr. Jonathan Lawrence is chairman, were present. Mr. William Malcom, one of them, was placed in the chair. This meeting adjourned for want of room, ’till the next evening, to a different place; which was announced the day following in the public prints.
We, on our part, published the day following, a general invitation to the citizens, to attend at the time and place appointed. This we did, in order to obtain the more full and complete sense of the city, and prevent the success of an attempt, which we considered as calculated to produce a division, in respect to the election of a representative, which might be turned to account in that of governor.
A meeting was held according to adjournment; there was a greater concourse of the citizens upon this occasion, than there had been upon either of the former; comprehending as before the principal part of the merchants, and a large number of other very respectable inhabitants. Mr. William Malcom was again placed in the chair. A free and fair course was allowed to debate on both sides. Mr. Melancton Smith and Mr. Marinus Willett, two other members of the adverse committee spoke repeatedly and largely. The result was, that the former nomination, not only of the person to be representative, but of Mr. Yates as Governor, was confirmed by an almost unanimous vote. We express ourselves thus, because out of several hundred persons, of whom the meeting consisted, we are confident there were not above forty, (if so many) who dissented from what was done. And we can with the utmost truth add, that from every appearance, there is great reason to believe, that pains were taken to collect the friends of Governor Clinton upon the occasion. But be this as it may, we trust it must be apparent to every candid man, from the circumstances attending this last meeting as stated, that the inhabitants of this city are almost unanimous in their preference of Judge Yates to Governor Clinton.
We come now to take notice of the manner in which the proceedings in favor of Governor Clinton have been conducted. And here the chief observation we have to make is that they have been carried on in so secret a way, that the citizens in general had no knowlege of their being on foot, ’till the publication of the committee made its appearance; a circumstance which alone is a convincing proof of the weakness of the party, and of the necessity they were under to conceal what they were doing. For had they made their object known, and given an opportunity to the citizens in general to attend, they were aware, that they could never have obtained any resolution whatever in favor of the Governor. We have not been able to learn with precision the number which constituted the meeting; but we have good grounds for believing that it was very inconsiderable indeed; in all probability less than an hundred.
We have already hinted at the publications designed to exaggerate the importance of this meeting. And we cannot help thinking that the appointment in the first place of so numerous a committee as of thirty six persons, and the subsequent addition to that number of persons, bear the aspect of an artifice to impress an idea that the meeting was far more considerable and important than it truly was.
As the friends of the governor undoubtedly promise themselves some advantage from misrepresenting the disposition of this city, we have thought it our duty to enter into this explanation; and we doubt not that the detail we have given you will fully satisfy you that there is among the inhabitants of this city and county a degree of unanimity in the opposition to the present governor, of which it is not easy to find an example, and which it is presumable must be founded upon substantial reasons of dissatisfaction. It is not common for an enlightened metropolis to entertain so universal a dislike of the administration of a chief magistrate, as certainly prevails in the present case in this city; nor can this circumstance fail to derive great additional weight from the consideration, that this has been ever since the peace, the place of the immediate residence of the governor; which must of course have afforded to its citizens a better opportunity of forming a right judgment of his conduct than the citizens of any other part of the state have had.
It is of course not to be deemed extraordinary, that the friends of the governor should be anxious to have it believed in other parts of the state, that this city is less united than the public evidences of its disposition prove it to be.
We confine ourselves for the present to the statement of the facts which respect the several meetings held in this city. We shall hereafter comment upon some of the arguments offered in the address of the opposite committee.

By order of the Committee,
Alexander Hamilton, Chairman
New-York, April 1, 1789.

